Citation Nr: 1411605	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for alcohol dependence, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a June 2012 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the record.  


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD.

2.  The Veteran's alcoholism is secondary to his service-connected PTSD.  


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the Board concludes that his diagnosed alcohol dependence was caused by his service-connected PTSD.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  The Veteran claims that his alcohol dependence disability is due to his service-connected PTSD.  VA regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

For such "secondary service connection" to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. at 1381.

During his June 2012 Travel Board hearing, the Veteran has competently and credibly described the onset of his alcohol abuse as occurring during his deployment to Vietnam, after experiencing rocket attacks, as a way to calm his fear.  His description of his drinking history is consistent with the medical record of treatment for alcohol abuse, as well as the history he provided to a January 2011 VA psychiatric examiner.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Veteran was first diagnosed with PTSD following the January 2011 VA examination; the examiner opined that PTSD was related to in-service combat exposure, and the RO subsequently granted service connection for that disorder in March 2011.  That examiner also continued the longstanding diagnosis of alcohol abuse.  Regarding the etiology of the alcohol abuse, the examiner opined, in relation to the assignment of a PTSD diagnosis, that "[s]ince the Veteran's discharge from the military, the Veteran's functioning gradually declined and he began experiencing significant difficulties in social and occupational functioning.  More specifically, the Veteran reported a long history of self-medication through the use of alcohol; including a history of irritability, mood swings, and period of depression."  

The Board finds that the January 2011 examiner's opinion provides a competent, credible, and probative causation nexus between the service-connected PTSD and the Veteran's alcohol dependence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, there is no evidence weighing against the January 2011 examiner's opinion regarding the etiology of the alcohol dependence.  There is also no evidence that the Veteran's alcohol dependence is related to any misconduct.  See 38 C.F.R. §§ 3.1(m), 3.301(d).  Therefore, the Board finds that, as the preponderance of the evidence demonstrates that the alcohol dependence disorder is caused by the service-connected posttraumatic stress disorder, service connection for alcohol dependence is warranted on a secondary basis.  38 C.F.R. § 3.310(a); Allen, 237 F.3d at 1381.

As this decision is a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist the Veteran is necessary.


ORDER

Entitlement to service connection for alcohol abuse as secondary to service-connected posttraumatic stress disorder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


